Exhibit 10.1

 

SECOND AMENDMENT TO CREDIT AND SECURITY AGREEMENT

 

THIS SECOND AMENDMENT TO CREDIT AND SECURITY AGREEMENT (this “Amendment”) is
dated as of the 5th day of August, 2011, by and among AMERICAN CHARTERED BANK,
an Illinois banking corporation (“Lender”), and LIME ENERGY CO., a Delaware
corporation (the “Company”), LIME ENERGY CO. NEW YORK, INC., a Delaware
corporation, LIME MIDWEST, INC., an Illinois corporation, PARKE INDUSTRIES
INCORPORATED, a California corporation, PLI ACQUISITION CORP., a Delaware
corporation, PLI ACQUISITION CORP., a Washington corporation, TEXAS ENERGY
PRODUCTS, INC., a Delaware corporation, LIME ENERGY ASSET DEVELOPMENT, LLC, a
Delaware limited liability company, APPLIED ENERGY MANAGEMENT, INC., a
Massachusetts corporation,  LIME ENERGY CONSULTING AND TECHNICAL SERVICES, LLC, 
a North Carolina limited liability company, APPLIED ENERGY MANAGEMENT LIGHTING,
LLC, a Massachusetts limited liability company, LANDMARK ELECTRICAL AND
MECHANICAL SERVICES, LLC, a New York limited liability company,  LANDMARK
SERVICE COMPANY, LLC, a North Carolina limited liability company, LANDMARK
SERVICES COMPANY OF NORTH CAROLINA, LLC, a North Carolina limited liability
company, and LANDMARK SERVICES COMPANY OF FLORIDA, LLC, a Florida limited
liability company, (collectively, the “Borrowing Subsidiaries;” the Company and
the Borrowing Subsidiaries are hereinafter collectively referred to as
“Borrowers” and each as a “Borrower”), jointly and severally, and LIME
FINANCE, INC., a Delaware corporation (“Lime Finance”).

 

WITNESSETH:

 

WHEREAS, Borrowers, Lime Finance and Lender entered into that certain Credit and
Security Agreement dated as of March 9, 2011, as amended by that certain
Amendment to Credit Agreement dated May 11, 2011 (the “Credit Agreement;” all
capitalized terms used in this Amendment but not defined in this Amendment shall
be used with the meaning given to such terms in the Credit Agreement); and

 

WHEREAS, Borrowers, Lime Finance and Lender desire to amend the Credit Agreement
to modify the minimum Current Ratio applicable to Borrowers as more specifically
provided below.

 

NOW THEREFORE, in consideration of the amended provisions herein and other good
and valuable consideration, the receipt of which is hereby acknowledged, it is
agreed among Borrowers, Lime Finance and Lender as follows:

 

1.             This Amendment amends and is incorporated into the Credit
Agreement, and this Amendment and the Credit Agreement are hereafter
collectively referred to as the “Agreement.”

 

--------------------------------------------------------------------------------


 

2.             The Borrowers, Lime Finance and the Lender hereby agree to the
following amendments to the Credit Agreement effective as of the date of this
Amendment:

 

(a)           Section 11.06 of the Credit Agreement is amended by deleting
clause (e) in its entirety and replacing it with the following:

 

and (e) the existing $3,704,531 advance to GES-Port Charlotte, LLC, a Georgia
limited liability company, for support of its landfill-gas-to-energy project
located on Zemel Road in Port Charlotte, Florida and any subsequent advances to
the same entity not to exceed $3,000,000 in the aggregate at any one time.

 

(b)           Section 12.01 of the Credit Agreement is amended by deleting such
subsection in its entirety and replacing it with the following:

 

12.01  Minimum Current Ratio.

 

As of the end of each fiscal quarter beginning with the fiscal quarter ending
June 30, 2011, the Borrowers’ consolidated Current Ratio shall not be less than
1.55.

 

12.02  Maximum Tangible Leverage Ratio.

 

As of the end of each fiscal quarter beginning with the fiscal quarter ending
June 30, 2011, the Borrowers’ consolidated Tangible Leverage Ratio shall not be
greater than 1.30.

 

3.             Except as hereby amended, the Credit Agreement shall remain in
full force and effect.  If any conflict exists between the terms and provisions
of the Credit Agreement, and the terms and provisions of this Amendment, the
terms and provisions of this Amendment shall govern and control.  All references
in the Loan Documents to the “Credit Agreement” shall be deemed to be references
to the Credit Agreement as amended by this Amendment.

 

4.             Each party covenants, warrants and represents that it has the
authority to execute and bind each respective party to this Amendment.  Each
Loan Party further reconfirms its representations and warranties to Lender as
set forth in the Credit Agreement as being true in all respects, and that there
are no existing defaults or Events of Default under any provision of the
Agreement or any related documents or other indebtedness to Lender.

 

5.             The Loan Parties shall be responsible for all costs incurred by
Lender in connection with the preparation, execution and delivery of this
Amendment and any other Loan Documents executed in connection herewith
including, without limitation, reasonable attorneys’ fees.

 

6.             The Agreement shall not be further amended, altered, modified, or
changed in any way except in writing signed by all the parties to the Agreement,
or their successors or assigns.

 

7.             The Agreement constitutes the entire agreement between the
parties and supersedes all prior and contemporaneous agreements or
understandings, whether written or oral,

 

--------------------------------------------------------------------------------


 

between the parties with respect to the subject matter hereof.  The Agreement
shall be binding on the parties hereto, and their respective successor and
assigns.

 

[Remainder of page intentionally left blank — signature pages follow]

 

--------------------------------------------------------------------------------


 

[Signature Page to Amendment to Credit and Security Agreement]

 

THE UNDERSIGNED have, as of the day and year first above written, signed this
Amendment on behalf of, and with the authority to bind, each respective party.

 

LOAN PARTIES:

 

LIME ENERGY CO., a Delaware corporation

 

LIME ENERGY CO. NEW YORK, INC., a Delaware corporation

 

 

 

By:

/s/ Jeffrey Mistarz

 

By:

/s/ Jeffrey Mistarz

Name: Jeffrey Mistarz

 

Name: Jeffrey Mistarz

Title: Chief Financial Officer

 

Title: Chief Financial Officer

 

 

 

 

 

 

LIME FINANCE, INC., a Delaware corporation

 

LIME MIDWEST, INC., an Illinois corporation

 

 

 

By:

/s/ Jeffrey Mistarz

 

By:

/s/ Jeffrey Mistarz

Name: Jeffrey Mistarz

 

Name: Jeffrey Mistarz

Title: Chief Financial Officer

 

Title: Chief Financial Officer

 

 

 

 

 

 

PARKE INDUSTRIES INCORPORATED, a
California corporation

 

PLI ACQUISITION CORP., a Delaware corporation

 

 

 

By:

/s/ Jeffrey Mistarz

 

By:

/s/ Jeffrey Mistarz

Name: Jeffrey Mistarz

 

Name: Jeffrey Mistarz

Title: Chief Financial Officer

 

Title: Chief Financial Officer

 

 

 

 

 

 

TEXAS ENERGY PRODUCTS, INC., a
Delaware corporation

 

LIME ENERGY ASSET DEVELOPMENT, LLC, a
Delaware limited liability company

 

 

 

By:

/s/ Jeffrey Mistarz

 

By:

LIME ENERGY CO., its sole Member and

Name: Jeffrey Mistarz

 

 

Manager

Title: Chief Financial Officer

 

 

 

 

 

By:

/s/ Jeffrey Mistarz

 

 

 

Name: Jeffrey Mistarz

 

 

 

Title: Chief Financial Officer

 

[Loan Party signatures continued on next page]

 

--------------------------------------------------------------------------------


 

[Loan Party signatures continued]

 

APPLIED ENERGY MANAGEMENT, INC., a
Massachusetts corporation

 

LIME ENERGY CONSULTING AND
TECHNICAL SERVICES, LLC, a North Carolina
limited liability company

 

 

 

By:

/s/ Jeffrey Mistarz

 

By:

APPLIED ENERGY MANAGEMENT,

Name: Jeffrey Mistarz

 

 

INC., its sole Member and Manager

Title: Treasurer

 

 

 

 

 

 

By:

/s/ Jeffrey Mistarz

 

 

 

Name: Jeffrey Mistarz

 

 

 

Title: Treasurer

 

 

 

 

 

 

APPLIED ENERGY MANAGEMENT
LIGHTING, LLC, a Massachusetts limited
liability company

 

LANDMARK ELECTRICAL AND MECHANICAL SERVICES, LLC, a New York limited liability
company

 

 

 

By:

APPLIED ENERGY MANAGEMENT,

 

By:

APPLIED ENERGY MANAGEMENT,

 

INC., its sole Member and Manager

 

 

INC., its sole Member and Manager

 

 

 

 

 

By:

/s/ Jeffrey Mistarz

 

 

By:

/s/ Jeffrey Mistarz

 

Name: Jeffrey Mistarz

 

 

Name: Jeffrey Mistarz

 

Title: Treasurer

 

 

Title: Treasurer

 

 

 

 

 

 

LANDMARK SERVICE COMPANY, LLC,
a North Carolina limited liability company

 

LANDMARK SERVICES COMPANY OF
FLORIDA, LLC, a Florida limited liability company

 

 

 

By:

APPLIED ENERGY MANAGEMENT,

 

By:

APPLIED ENERGY MANAGEMENT,

 

INC., its sole Member and Manager

 

 

INC., its sole Member and Manager

 

 

 

 

 

By:

/s/ Jeffrey Mistarz

 

 

By:

/s/ Jeffrey Mistarz

 

Name: Jeffrey Mistarz

 

 

Name: Jeffrey Mistarz

 

Title: Treasurer

 

 

Title: Treasurer

 

[Loan Party signatures continued on next page]

 

--------------------------------------------------------------------------------


 

[Loan Party signatures continued]

 

LANDMARK SERVICES COMPANY OF
NORTH CAROLINA, LLC, a North Carolina
limited liability company

 

PLI ACQUISITION CORP., a Washington
corporation

 

 

 

By:

APPLIED ENERGY MANAGEMENT,

 

By:

/s/ Jeffrey Mistarz

 

INC., its sole Member and Manager

 

Name: Jeffrey Mistarz

 

 

 

Title: Chief Financial Officer

 

By:

/s/ Jeffrey Mistarz

 

 

 

Name: Jeffrey Mistarz

 

 

 

Title: Treasurer

 

 

 

[Lender signature on next page]

 

--------------------------------------------------------------------------------


 

[Lender signature page]

 

Lender:

 

AMERICAN CHARTERED BANK,

an Illinois banking corporation

 

By:

/s/ William D. Provan

 

 

William D. Provan

 

 

Group Senior Vice President

 

 

--------------------------------------------------------------------------------